Title: To George Washington from Major General Stirling, 24 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Genl Potters Quarters [Radnor, Pa.] 24th Decemr 1777 7 oClo. [a.m.]
Dr Sir

I gave your Excellency an Account of our Arrival here yesterday Evening. Yesterday Afternoon a party of the Enemy’s light horse (abt 18 of them) took two of Capt. Lee’s light horse, one of whom made his Escape, between Darby & Chester; this one gave Intelligence of this party to Col. Butler who was out with a party in that Quarter, on which he proceeded towards the White Horse on that Road, & discovering a

Vadet near the House, Col. Butler divided his troops so to shut up every avenue except towards the Meadows. The Enemy were soon Alarmed, and finding their Retreat Cut off every other Way betook themselves to the Marsh, and passed Several Ditches, but at last Comeing to a Wider One, only five Could Clear it, Among whom were the Officers, ten Riders & Eleven Horse were taken, two Horses remain in the Mud. The prisoners I am Informed are gone to head Quarters. I have wrote to Colonel Morgan in order to Consult with him how it will be best to employ the Troops. On further Inquiry, there is really no beef or pork to be had in this Neighborhood, wherefore some should be sent, as to flower I am in hopes we shall make out to Supply ourselves. I am your Excellency Most Obt Humble Servant

Stirling

